Title: March, 1787
From: Washington, George
To: 

 


Thursday First. Mercury at 40 in the Morning—56 at Noon and 46 at Night.
Morning very pleasant with little or no wind—but it soon Sprung up at No. West and blew fresh and though it grew cooler was not cold.
Rid to all the Plantations. The operation of harrowing which was begun yesterday in the Neck was going on; but as it did not appear to me that it would prepare the ground sufficiently for Oats I desired my farmer to go over and give me his Sentiments thereon. Had the Posts, which were morticed at this place counted—of which there were 184 of the long kind, & 116 of the Short. The New fence at Muddy hole being at a st[an]d for want of rails—the old fence round field No. 2 was righted up to keep creatures out of it and the Women went to Threshing rye in the Barn. Began to Sow Oats at Dogue run where the plows had been preparing the ground. The parts that were wet & heavy I ordered to be harrowed before sowing, & to receive the same workings after it, as the other part should. Began to Sow Oats at the Ferry on that part of the field which had been cross plowed. Harrowed after sowing.
Began to spread Ashes on the poorest part of the Lawn, in front of the House. The first levelled, and sown part of it, was the part on which it was laid.
Ordered Robin from Dogue run & Paschal from French’s to join James Lawson in the work of Ditching to morrow.
Observed the difference between plowing with a broad furrow and narrow ones and the propriety of a narrow one where one only is to be given, as now in the case of Oats. My Farmer in field No. 1, at Frenchs East side of it began with the Narrow furrow and the ground seen as fitting again for the Oats as that which had been before plowed with a broad furrow. Where the Land is to be a second and a third time plowed broad furrows answer better because it rids over more gr[oun]d.


   
   paschal: one of the slaves leased from Mrs. French.



 


[Friday] 2d. Mercury at 31 in the Morning—50 at Noon and 44 at Night.
Morning very clear and pleasant—ground a little frozen. About 8 Oclock the wind sprung up at No. Wt. & blew rather cool. Before Noon it died away and became warm and pleast.—after which

it began to lower and towards Night looked very hazy & portentious of a change.
Rid into the Neck with my Compass to ascertain if practicable the outer boundary of My land (had of Clifton). Could not do it effectually but was inclined to think that the place fixed on below Simpsons house was nearly right and I run a straight line accordingly; and fixed Stakes for my fencing thereon as also between Colo. Mason & myself—leaving 20 odd feet for a road.
Began to sow Oats in the Neck to day of the kind had from Mr. Young as the first sowed there also was.
Ordered yesterday; every thing to be turned of the Wheat at all the Plantations—Those in the Neck to be put upon the Rye and those at Dogue run to be turned into the great Meadow.

	
   
   Ms reads “Saturday.” mr. young: may be either Notley Young (c.1736–1802), of Prince George’s County, Md., one of the original proprietors of the Federal City, or the Mr. Young who rented Traveller’s Rest in King George County from Col. Burgess Ball. William Deakins, Jr., of Georgetown in Jan. 1787 had contracted for 100 bushels of seed oats for GW from Notley Young, and, at about the same time, Alexander Spotswood had purchased for GW 150 bushels of oats from Mr. Young at Traveller’s Rest (Deakins to GW, 31 Jan. 1787 and Spotswood to GW, 13 Jan. 1787, DLC:GW; LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 242).



 


Saturday 3d. Mercury at 31 in the Morning—42 at Noon and 40 at Night.
Very rainy Morning and till towards Noon—when it ceased, but no sun appeared all day. Wind, tho’ very little of it, was at No. Et.
The Revd. Mr. Weems, and yg. Doctr. Craik who came here yesterday in the afternoon left this about Noon for Port Tobo.
Doctr. Stuart came here in the evening.

   
   
   Mason Locke Weems (1759–1825), born in Anne Arundel County, Md., spent part of his youth in England, where in 1784 he was ordained a priest of the Anglican church, returning to Maryland to be rector (1784–89) of All Hallows Parish at South River in Anne Arundel County. Writing to GW in 1792 Weems recalled he had been “introduced to your Excellency by Doctor [James] Craik [Jr.] . . . some Years ago at M. Vernon” (6 July 1792, PHi: Gratz Collection). In 1795 Weems married Frances Ewell (1775–1843), a cousin of Dr. Craik and daughter of Col. Jesse Ewell of Bel Air, Prince William County, where the Weemses later made their home. Weems supported his wife and their ten children by traveling the east coast promoting and selling popular books, preaching in various sanctuaries (including Pohick Church), and writing moral essays and biographies of American heroes, including one of the earliest biographies of GW, which was published in 1800 (HAYDENHorace Edwin Hayden.  Virginia Genealogies. A Genealogy of the Glassell Family of Scotland and Virginia, also of the Families of Ball, Brown, Bryan, Conway, Daniel, Ewell, Holladay, Lewis, Littlepage, Moncure, Peyton, Robinson, Scott, Taylor, Wallace, and others, of Virginia and Maryland. 1891. Reprint. Baltimore, 1973., 339; see WEEMSMason L. Weems. The Life of Washington. Edited by Marcus Cunliffe. Cambridge, Mass., 1962.).



 


Sunday 4th. Mercury at 32 in the Morning—44 at Noon and 42 at Night.

In the Morning early it was pleasand with the Wind at So. Afterwards it shifted to the No. Wt. and became variable with appearances all the evening of Snow or rain.
Mr. William Fitzhugh (Son to the Colo.) came here before dinner.
 


Monday 5th. Mercury at 34 in the Morning—42 at Noon and 38 at Night.
Cloudy morning with the Wind at No. West, but neither fresh nor cold. Cloudy all day with appears. of rain or Snow.
Doctr. Stuart and Mr. Fitzhugh went away after breakfast.
I rid to the Ferry, French’s Dogue run and Muddy hole Plantations. Began at French’s to Sow Oats, & to harrow them in and at Dogue run to Cut & Maul rails with the two Jacks for the string of fencing through the Woods to inclose the Meadows.
The Rain which fell on friday Night and the forenoon of Saturday was more considerable than I had conceived by the wetness of the ground and other appearances.
The Ferry plows had desisted from putting in Oats but I ordered them to go at it this afternoon again.
James Lawson with his Party consisting of Boatswain Paschal & Robin just began on friday evening to ditch f[ro]m the Plank bridge towards the other Party but the Rain on Saturday prevented a full commencement of the work till this Morning—when in the two Parties 8 Ditchers were at work.
Whilst we were at dinnr. a Mr. Custis of the Eastern shr. came in—dined and stayed all Night.


   
   mr. custis: Although Martha Washington had married a Custis before marrying GW, this “Mr. Custis of the Eastern sh[o]r[e],” where that family proliferated, may have come not on family business but to sell GW oats. Later this week GW paid for 125 bushels of oats bought “of an E[aster]n Shore man” (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 242).



 


Tuesday 6th. Mercury at 32 in the Morning—54 at Noon and 48 at Night. Wind at No. West tho’ not very fresh but raw and Cold; the Sun seldom appearing.
Rid to all the Plantations; No appearance of the first sowed Oats coming up in the Neck—Women, there, putting up a fence by Williams’s house—at all the other places working as yesterday.
On my return home found Colo. Ball here and soon after dinner Mr. G. W. Lewis Son to Mr. Fielding Lewis of Frederick came in.



   
   g. w. lewis: George Warner Lewis, third child of Fielding Lewis, Jr., and Ann Alexander Lewis who were living in Frederick County (now in Clarke County) at this time.



 


Wednesday 7th. Mercury at 36 in the Morning—63 at Noon and 54 at Night.
Cloudy with the wind brisk at So. Et. in the Morning, and varying more westerly afterwards and blowing fresh all day—Clear after 8 Oclock.
Mr. G. W. Lewis went away after breakfast. Colo. Ball rid with me to the Plantations at the Ferry, Frenchs, Dogue run, & Muddy hole—Sowing Oats at the 3 first as also grass seeds—At the Ferry & Dogue Run of no other kind than Timothy, 3 pints, mixed with a bushel of Sand to the acre—at the other (French’s) sowing Clover Orchd. Grass and Timothy mixed in the following proportions, 5 pints of Clover, one Gallon Orchd. grass, and 1 quart of Timothy Seeds Which is the allowance for an acre. More would be given of the Orchd. Grass but I had it not to afford. Plowed the last yrs. Wheat Stubble in field No. 1 and began abt. breakfast time to Plow the Corn in the back part of the field—West of the Wheat which was sown by Robinson. Began to thresh the Clover seed at Muddy hole yesterday—very tedious.
 


Thursday 8th. Mercury at 34 in the Morning—48 at Noon and 42 at Night.
Grey Morning with some appearances of falling Weather—the wind however at No. West; about 9 Oclock it shifted to the No. East and blew raw and cold; before Noon it died away, and was very pleasant but towards evening it sprung up again at No. Et. and looked threatning again.
Colo. Ball went away immediately after breakfast.
I rid to all the Plantations. In the Neck, removed from the Homestead, or orchard Inclosure where Oats were sowing, to the Middle cut of drilled Corn (plowed for that purpose) and began to sow Poland Oats with Orchard, & Timothy grass Seeds—a gallon of the first, and a quart of the latter to the Acre. Finished sowing the Corn grd. at frenchs below the Tobo. grd. in which the house stands; both with Oats and grass Seeds. Of the first it took 20 bushels of the sort had from Mr. Young—of the latter abt.  lbs. of Clover  gallons of Orchd. grass, and  quarts of Timothy Seed.
No appearance of the 1st. sowed Oats in the Neck coming up.
Finished the Ditch along the Ferry road, East of Muddy hole

branch and began on the west side—Danl. Overdonck and the 3 with him at the Plank bridge and James Lawson with his 3 at the Forks of the Road—each party working towards each other. This was begun late in the afternoon of yesterday.
My Corn house, with Robinsons Corn in it at French’s was burned down in the Night, either by carelessness or design. The latter seems most likely, but whom to suspect was not known.


   
   poland oats: producing on dry, warm lands a very large and plump grain (YOUNGArthur Young. The Farmer’s Calendar: Containing the Business Necessary to be Performed on Various Kinds of Farms during Every Month of the Year. 8th ed. London, 1809., 79).



 


Friday 9th. Mercury at 36 in the Morng.—44 at Noon and 42 at Night.
A good deal of Rain fell last Night—wind at South all day. Abt. 9 Oclock it ceased raining; and about Noon the Sun came out, and it was very pleasant; but it clouded and lowered much afterwards.
At home all day.
 


Saturday 10th. Mercury at 44 in the Morning—62 at Noon and 59 at Night.
A clear and pleasant Morning with the Wind at So. after wch. it shifted to the No. Wt. and blew fresh but not cold. Towards evening it became calm and exceeding pleasant. A violent [wind] in the Night with storms of rain.
Rid to all the Plantations. Found that much rain had fallen and that the sowing of Oats was stopped at every place on acct. of the wetness of the ground—but that the Plows at Dogue run were at work in that intended for them. In the Neck they were breaking up No. 9 for Corn—at the Ferry they were listing the Stoney field part of No. 1 for Do. and at Frenchs were breaking up No. 2 for Turnips, Pease &ca. At Muddy hole the Overseer and Women were threshing & getting out the clover Seed.
No appearances of the first Sowed Oats in the Neck coming up.
 


Sunday 11th. Mercury at 40 in the Morning—58 at Noon and 50 at Night.
Calm, clear and remarkably pleasant all day till about Sun down when the wd. sprung up fresh from the So. Et. and the Sky became Muddy.
Doctr. Craik came here to dinner to day. Mrs. Jenifer came here to dinner yesterday.


   
   Mrs. Jenifer is probably Sarah Craik Jenifer, Dr. Craik’s daughter.



 



Monday 12th. Mercury at 36 in the Morng.—60 at Noon and 58 at N.
Morning a little Cloudy with the wind at South—much the same all day. Towds. Night the wind freshened and in the Night blew a storm.
Rid to all the Plantations—Plowing, and Sowing Oats and grass Seeds at all except at Muddy hole—threshing clover Seed there.
No appearance of the first Sowed Oats rising yet.
Majr. Washington went up to town on my business.
 


Tuesday 13th. Mercury at  in the Morning—68 at Noon and 64 at Night.
The Southerly Storm of last Night was very violent—blowing down some of my fencing and the tops of my Hay & wheat Stacks. Much rain also fell by which the ground was made very wet and the Runs filled with water. Till about 8 Oclock this morning it continued to rain fast after which it cleared with a fresh Southerly Wind which continued till afternoon when it shifted to the No. West and blew hard.
Rid to the Ferry, French’s and Dogue run Plantations. No sowing at any—Plows picking the driest spots to plow in. At the Ferry they were listing for Corn in Stoney field & at Frenchs breaking up field No. 2.
 


Wednesday 14th. Mercury at 42 in the Morning—60 at Noon and 58 at Night.
Remarkably fine and pleasant all day with little or no wind.
Rid to all the Plantations—began to sow Oats as usual. The first sowed ones in the Neck were beginning to come up. At that place Nat finished on Monday last laying off field No. 3 for Corn. At Dogue run finished filling gullies & grubbing before the Plows in the long field West of the Mill race.
 


Thursday 15th. Mercury at 42 in the Morning— at Noon and  at N.
Clear and pleasant with [wind] at South. Towards sundown the horison looked a little thick in the West.
Went out with my Compass in order to Mark the ground at Muddy hole intended for experiments, into half Acre lotts, and two other places adjoining all on field No. 2—into 10 Acre lotts—Also to mark the lines which divide field No. 1 from No. 2 & 3 and the fields 6 & 7 at Dogue run.
Plowing and Sowing as usual. In the Neck the Middle cut in

field No. 2 wd. be finished sowing this evening with 24 bushels of the Poland Oats; and 12 quarts of Timothy Seed—qty. about 17 Acres.
The Ditchers finished the ditch along the Ferry road this afternoon.
 


Friday 16th. Mercury at 40 in the Morning—64 at Noon and 60 at Night.
Clear, warm, and very pleasant all day with but little Wind and that Southerly.
Rid to all the Plantations, to the Mill and to the Ditchers. The last began to ditch on both sides the New Meadow at the ferry—Plowing and sowing as usual at all the other places.
Mrs. Jenifer and the two Miss Craiks went away yesterday and Mr. Porter who came here last Night left it before breakfast this Morning.
Mr. Griffith came in the evening and stayed all Night.
 


Saturday 17th. Mercury at 40 in the Morning—52 at Noon and 48 at Night.
Morning tolerably clear but lowering all day afterwards and sometimes misting with the wind at No. Et.
Mr. Griffith went away after breakfast.
I rid to Muddy hole, Dogue run, French’s, and Ferry Plantations. At French’s the Plows began yesterday after noon to plow in that cut of field No. 5 by Manleys houses. At the Ferry, in ground which had been sown with Oats on Wednesday last, I measured, by stepping, on the line formerly dividing this plantation from French’s two Ac[re]s on the most Southerly of wch. I had sowed two bushels, and on the next, one bushel of Oats, in addition to what was in the ground before; and wch. was, as near as could be estimated, two bushels to ea. acre. These two, with the grd. on each side, were as nearly of an equallity as possibly could be in every respect; and perfectly level. It was done as an experiment to try what quantity of Seed was best for an Acre. The one and two bushels added, would give 3 on one Acre and 4 on the other. On the right & left of these the grd. would have only two Bushls. thereabouts to the acre. These two acres on acct. of harrowing in the additional Oats will have had one harrowing more than the other. In all other respects the management, as well as the soil, was precisely the same and will be a fair trial. The same experiment was this day made also in the Neck, in field No. 2; which had been sown & harrowed on thursday last, with abt. a bushel and

half of Oats to the acre—the addition making 3½ and 2½ to the Acre. This ground likewise lyes perfectly level, and as near as possible of a quality. The acre which has 3½ bushls. is the most westerly of the two. These will also have had by means of the additional quantity of Seed, an additional harrowing. These two acres as well as those at the ferry are marked of by stakes—in order that they may be Cut and threshed separately at harvest.
 


Sunday 18th. Mercury at 44 in the Morning—62 at Noon and 63 at Night.
A thick fog in the early part of the Morning and lowering till towards Noon—Clear afterwards till evening when the Sun set in a bank—Wind at So. Et. till Night when it appeared to be at So. West. The day was warm & pleasant. Wind fresh in the Night.
A Mr. Black from New York, Mr. Hunter, Mr. Porter, Mr. Monshur, Mr. Murray, & Mr. Clanagan of Alexandria dined here & returned in the Evening.


   
   mr. black: may be John Blagge, who sailed as a supercargo between New York and Alexandria. mr. clanagan: probably John McClanaghan (McClenahan), who settled as a merchant in Alexandria and later married Ann (Nancy) McCarty, youngest daughter of Col. Daniel McCarty of Mount Air (O’BRIENMichael J. O’Brien. George Washington’s Associations with the Irish. New York, 1937., 121; Fairfax County Deeds, Q–1, 226, Vi Microfilm).



 


Monday 19th. Mercury at 58 in the Morning—63 at Noon and 63 at Night.
Morning lowering, and the Wind fresh from South. The same kind of Weather through the day, with drops of rain now and then.
Rid to the Ferry, Frenchs, Dogue run & Muddy hole Plantations; and to the Ditchers. Plowing and Sowing Oats as usual at the 3 first and at all of them the first sowed Oats were coming up. The ground is in gd. order for plowing, but in some places where it had been plowed for some time it had become rather too closely settled by the rains wch. had fallen since, for the harrow to do as good work as were to be wished.
The early Wheat is beginning to spring fast, and looks as well as can be expected from the ground. The lay land Wheat, both at Dogue run & Muddy hole, looks promising, and stands sufficiently thick on the ground. The latter sowed Wheat at Dogue run begins to show something better; but is thin, and very backward, as the Rye at this place also is.
Set the Ditchers this Morning to continue the Ditch wch. runs

through the New Meadow at the Ferry into Muddy hole branch and to cleanse the old ditch in the said New Meadow.
 


Tuesday 20th. Mercury at 58 in the Morning—62 at Noon and 56 at Night.
A Very thick fog all the Morning—lowering afterwds. with but little Wind. A little rain last N.
Rid to the Plantations at the Ferry, Frenchs, and Dogue run. Had the hands from the latter and Muddy hole brot. to Frenchs to put up the fence along the Road, that that by Grays house might be removed out of the way of the plows.
Mr. Martin Cockburn, for the purpose of taking the list of taxable property; and Mr. Potts & Mr. Roger West for the purpose of taking the privy examination of Fanny Washington came here—dined and returned in the afternoon.


   
   Roger West (c.1755–1801) was the only son of Col. John West of West Grove. He was a justice of the peace for Fairfax County c.1787–99, and represented Fairfax County in the House of Delegates from 1788 to 1789, 1791–92, and 1797–99.



   
   privy examination: When real property in which a married woman had a right was to be sold, a privy (i.e., private) examination of the woman, made by at least two justices of the peace, was provided for by law in order to determine whether or not her agreement to the sale was by her own free will. This examination, made by John Potts, Jr., and Roger West of the Fairfax County court, may relate to a piece of land sold by Fanny and her husband George Augustine Washington, the sale of which was entered into the Spotsylvania County court on 3 April 1787 (CROZIER [2]William Armstrong Crozier, ed. Spotsylvania County, 1721–1800: Being Transcriptions, from the Original Files at the County Court House, of Wills, Deeds, Administrators’ and Guardians’ Bonds, Marriage Licenses, and Lists of Revolutionary Pensioners. New York, 1905., 405).



 


Wednesday 21st. Mercury at 48 in the Morning—64 at Noon and 60 at Night.
Heavy, lowering Morning; with but little wind from the So. Et. Calm all day with Clouds and Sun shine alternately through the whole of it. When the Sun was out, it was very warm—Vegetation advancing very quick. The grass had come on surprisingly & the blossoms of the early fruits were putting forth as were the leaves of the early trees, and the buds of all.
Rid to all the Plantations. In the Neck the Oats in the Homestead or Orchard Inclosure would be all in by noon except just the Orchard part of it—that is the part on which the Trees grow. And the Plows finished breaking field No. 9 except the small Neck next the wood which they entered upon about breakfast time. At Dogue run the plows by dinner time would have finished breaking up the field West of the Mill race except two or 3 wet spots, wch., together would not amount to an Acre. At Frenchs the

field No. 1 would be finished this Evening, except abt. 5 Acres designed for Barley which had been plowed and a small slipe adjoining the Wheat, which by mistake the plowing was omitted. This, the Barley ground, and the ground in Wheat, may together, make about 15 acres, wch. will leave about 40 Acres that are sowed in Oats.
The Oats every where, according to the time they were sowed are coming up very well and to appearance sufficiently thick.
In the field No. 1, at Frenchs, which according to the above estimation contains 40 acrs. in Oats 87 Bushels of them were sowed therein, and the following grass—mixed together—viz. 26 gallons and 1 Quart of Red Clover Seed (of that had from Alexandria) 42 gallns. of Orchard grass seeds, and 9½ gallons of Timothy Seed.
Directed the Toll (⅛th.) to be taken from 10 Bushels of Corn and the residue to be ground at my Mill and the quantity of Meal it yielded to be reported to me—wch. is as follow—viz.—

11 Bushl. & 1 peck of unbolted Meal and
10 Bushls. 1 peck & 4 quarts when the husks were bolted from the Meal.

So that there will be more meal when bolted in Measure than there is of the Corn before the Toll is taken from it.  And 
It appeared by another trial that a peck of unbolted Meal midlingly heaped will yield more than a peck of Meal when bolted or sifted.
 


Thursday 22d. Mercury at 44 in the Morning—58 at Noon and 44 at N.
Clear all day, with the wind pretty fresh from the Southward. Towards Night and in the Night, it encreased; and grew colder.
Rid to the Plantations at the Ferry, Frenchs, & Dogue run. Began to sow Oats in Field No. 5 at Frenchs—in the West cut East side thereof with the Oats from George Town (the common kind). At Dogue run the Plows would finish breaking up field No. 1 as follow—the land next the lay wht. quite across the field from the Meadow fence to the Swamp being untouched either in the fall or Winter and which was now coming up very thick with the White clover principally was turned for the first time. The land next to this was untouched having been flush plowed in the fall. The 3d. land was in grass the same as the first and plowed in like manner. The 4th land had been plowed in the fall in half furrows, by my farmers directions—that is, a furrow was turned upon an

equal breadth of unbroke ground quite through the land and was then, that is the unbroke part, split and turned with the plow.
My ditchers having cleansed the ditch in the Middle of the New Meadow returned to the side ditches again.


   
   white clover: Trifolium repens, white clover or sometimes white Dutch clover.



 


Friday 23d. Mercury at 44 in the Morning—46 at Noon And 38 at N.
The Wind shifted from the Southward to the No. West in the Night and blew violently hard, which it continued to do all day turning cold & very disagreeable.
Rid to all the Plantations. Finished about 9 Oclock breaking up all the ground in field No. 9 in the Neck.
The Muddy hole force all at French’s putting up the fence along the road as all the Dogue run hands were except the plowers—One of which was cross plowing a piece of ground (abt. an acre) in the Meadow, to receive 3 bushels of Oats sent me by Genl. Spotswood. Two were breaking up as much of the ground between the two Meadows (which they had been obliged to leave on acct. of the wet) as they now could do for water and the 4th was harrowing in Oats. At Frenchs the wind had blown down the fence between Fields No. 1 & 4. From this place Gray moved this day. At the Ferry all the Oats would be Sowed this day in field No. 2 the quantity 55½ Bushels Whereof 45½ bush. were of the Poland sort & 10 bushls. of those from Mr. Young’s. The cross harrowing of these could not be given to day, as the wind blew too hard to sow the grass Seeds, which preceeded the 2d. harrowing.
 


Saturday 24th. Mercury at 28 in the Morning— at Noon and  at Night.
The Wind still violent at No. Wt.—ground frozen and so dried & baked with the Wind as not to be in condition for plowing or harrowing in the Morning. Ice almost through the day which was very cold for the season and exceedingly disagreeable.
Rid to the Ferry, French’s, and Dogue run Plantations—The Plows at the first listg. of Field No. 3 below the hill. Attempted with the harrow to level and smooth the grd. intended for a New Meadow at this place—righted all the Fencing at Frenchs which had been blown down with the Wind—compleated the New Fence on the ditch by the road up to the plank bridge and as the ground could not be harrowed there, nor the unbroke ground plowed, the plows went to crossing that which had been plowed some time ago

in the east cut of the same field No. 5 West part. The Harrow being also stopped at Dogue run all the plows united and finished breaking up the grd. between the two Meadws. adjoining the Overseers Ho[use] except the lowest part thereof where the water drains.
   
   A Captn. Rice came here in the evening with Mr. Lear who went up to Alexandria to day.


   
   Captain Rice of the brig Polly, recently arrived in Alexandria from the West Indies, was preparing to sail for New England ports (Va. Journal, 8 Mar. 1787).



 


Sunday 25th. Mercury at 32 in the Morning—48 at Noon and 49 at Night.
Very severe frost last Night—More Ice than yesterday morning—Wind still at No. West but not so fresh as yesterday and weather clear.
Mr. Snow from Alexandria came down and dined and returned in the Afternoon with Captn. Rice—immediately after which a Mr. Martin—an English Gentleman came in and a few minutes afterwards Mr. Arthur Lee, both of whom stayed all Night.


   
   Arthur Lee had been appointed to the Board of Treasury in 1785; he served until the new government went into effect.



 
   
   
Monday 26th. Mercury at 36 in the Morning—58 at Noon And 54 at Night.
Morning clear and pleasant Wind Southerly but not much of it.
At home all day. The English Gentleman went away after breakfast and Mr. Lee after
Colo. Gilpin—Doctr. Stuart, Mrs. Stuart and Betcy & Patcy Custis came here to Dinner. The first went away after it.
Finished sowing Oats in the Neck on Saturday last, in the Homestead, or Orchard Inclosure; Which took 57 bushels; Whereof 15

bushels of the first sown were of those from Mr. Young, the others from the Eastern shore which had been culled from the wild garlick. Had the harrows brot. from hence. The light double ones were carried to French’s and the heavy one to Dogue run. Plowed the last years Turnip patch up at this place for Barley (about 5 Acres) on Saturday last and began to lay off field No. 9 for Corn.
At Dogue run about an acre was sown in my Meadow—part of which had been cowpened and part had had dung carried on it, with 3 Bushels of Oats sent me by General Spotswood and after harrowing these in, with abt. half a bushel of New River grass seeds. The ground in which these Oats were sown, had been plowed, cross-plowed, & twice harrowed before Sowing, and twice harrowed afterwards; once for the Oats, & once for the Seed. Removed the Ditchers into field No. 5 at French’s to ditch for a fence. The Plows at this place were also removed into the West cut in the same field from whence they were taken when the ground was frozen but finding after trying some time that the ground had got very hard by the late drying & baking winds I shifted them back & continued cross plowing.
 


Tuesday 27th. Mercury at 44 in the Morning—50 at Noon and 49 at Night.
Very smoky, and lowering all day with but little wind & that from the Southward.
Rid to the Ferry, French’s Dogue run & Muddy hole Plantations. At the first began yesterday, & would finish to day, harrowing Timothy Seed on the Rye which had been omitted in the Fall; and on the Snow during winter. Ordered a part of it to be cross harrowed in order to raise more loose earth for the covering of it. Began at this place also to Harrow & others ways to prepare the New Meadow for the Sowing of Oats & grass Seeds in it. Sowing Oats and fencing at French’s and threshing Clover Seed at Muddy hole.
Doctr. Stuart, Mrs. Stuart and the two girls went home after dinner.
Had a descriptive list taken of all my Horses and Cattle in the Neck today.
 


Wednesday 28th. Mercury at 48 in the Morning—52 at Noon and 54 at Night.
A heavy fog in the Morning—a pretty brisk shower of Rain for about an hour at Noon and clear warm and pleasant Afternoon.
Rid into the Neck and was [prevented] from going to the other

places by the Rain. The cold winds and frost last Week had turned the Oats yellow and in some places had bitten the blades. Rid over my Wheat at this place and found it more indifferent than I expected—indeed scarce any on the ground, especially in the cut on the River; and the whole so weedy that I do not expect it will be worth reaping. Examined the clover also on this place, in field No.  and found this likewise very thin and indifferent, except at the point where it had been sown with flax. Whether the goodness of this was owing to the ground being stronger—better prepared—or by being sown with the flax—I know not; but the difference was very apparent. The clover was also much better where the Mud had been spread last Spring, than it was any where else except at the point; & the white Clover was coming up very thick on it. In the other parts of the field the Clover was not only very thin but looked weak and sickly. Began to set the posts and rails for a ditch fence on the line between Mr. Mason & myself in the Neck and began to list, or rather to renew the listing, in field No. 3 at this place.
 


Thursday 29th. Mercury at 38 in the Morning—56 at Noon And 50 at Night.
Raining before day with the Wind fresh and cold from the No. West. About 8 Oclock it began to Snow, and continued to do so by intervals till 11 or 12 but not enough at any time to cover the ground. The afternn. was clear and tolerably pleasant the wind what remained of it having shifted round to the So. West.
Rid to the Plantations at the Ferry, Frenchs, Dogue run & Muddy hole. At the first, finding the harrow to make tolerable good Work in the New Meadow I directed it to continue on, till the ground, with the assistance of the hoes in the places which had been unbroke, were the wettest & most grassy—should be properly prepared for sowing the Oats, and grass seeds. The Ditchers would have finished the side ditches to this Meadow to day and were ordered to open a ditch between the fields No. 2 & 3 at Frenchs. The rain having put the ground about Manleys old House in better order for plowing the Plows, after the rain Let up proceeded to finish this part of field No. 5. At Dogue run the Sowing of Oats &ca. going on as usual—At Muddy hole the clover seed was all threshed out, but not cleaned. Ordered 50 bushels of dung to be carried upon the half acre squares of No. 2 & 4 (counting from the ditch fence) and on that part adjoining the Wheat, in order to sow Oats thereon.
 



Friday 30th. Mercury at 39 in the Morning—48 at Noon and 44 at Night.
A Frost this Morning, notwithstanding the Wind appeared to have been Southwardly all Night. Abt. 8 oclock, or Sooner the wd. shifted to No. Wt.—blew fresh—turned cold & spit Snow. Towards the afternoon it veered round more to the Southward again, but continued cool.
Rid to Muddy hole, Dogue run, French’s, and the Ferry. The dung ordered to be spread yesterday at the first having been laid on, the cross plowing of the ground was set about. The Square No. 2, the South half of it, was very Sandy, and did not require a 2d. plowing, but that all might have equal culture, this and the other half, as well as the square No. 4, was plowed; this last was much stiffer soil than No. 2 and the North end a good deal stiffer than the South half of it—Cutting down Corn Stalks at Dogue run with the Women. Finished about Noon, Plowing that part of field No. 5 at Frenches round Manleys old houses, & went to cross plowing again in the other part of the same field from whence they had shifted—Preparing the New Meadow with the Hoes & Harrows at the Ferry.
Mrs. Lund Washington & Captn. Walter Brooke dined here.
 


Saturday 31st. Mercury at 34 in the Morning—58 at Noon and 54 at N.
The ground was frozen this Morning. The Wind however had got Southerly and the day except flying clouds was for the most part clear. The evening was warm and pleasant.
Rid to all the plantations. In the Neck 105 Pannels of Post and rail fencing which was begun there on Wednesday was compleated—Plows listing & women threshing. At Muddy hole, the Clover seed being cleaned, measured 3 bushls. and 3 quarts—Sowed the Squares No. 2 & 4 at this place with Oats in the following manner—viz.—the East half of No. 2 with half a Bushel of Oats from George Town and the west half with a Bushel of the Poland Oats—The east half of No. 4 with half bushel of the Poland Oats and the West half with a bushel of the George Town Oats. The objects, and design of this experiment, was to ascertn. 3 things—1st. which of these two kinds of Oats were best the George Town (which was a good kind of the common Oat)—2d. Whether 2 or 4 bushels to the Acre was best and 3d. the difference between ground dunged at the rate of 5 load, or 200 bushels to the Acre and ground undunged. It is to be observed however that though these two squares appears to be of equal quality, or rather strength

yet the So. half of each, which had no dung was the lightest and much the greater mixture of Sand in them. Brought another of the Muddy hole plows home from French’s, & set it to laying off the 20 acre cut designed (if Carrot Seed can be obtained) for Carrots, Potatoes, Peas, & Turnips between the Corn which will be drilled in Rows 10 feet a part. Women Threshing wheat at this place. Employed at Dogue run as yesterday. At Frenchs harrowing in the Oats about Manleys old houses—as also cross plowing the square next the Road in the other cut and about 2 Oclock began to cross plow about half of the other part next the water ditch, east end of it adjoining the Cabins. At the Ferry the west side of the New Meadow—above the Water ditch was compleated and Sowed both with Oats & Timothy Seed. The ground appeared to be in very good order by the frequent harrowings it had received.
